                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COLLEEN DWYER                                 :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-4751
                                              :
UNUM LIFE INSURANCE                           :
COMPANY OF AMERICA                            :


                                             ORDER



       This 8th day of July, 2021, in accordance with the accompanying findings of fact and

conclusions of law entered under Federal Rule of Civil Procedure 52 and with the provisions of

Federal Rule of Civil Procedure 58, it is hereby ORDERED as follows:

              1.      Judgment is entered in favor of Plaintiff Colleen Dwyer against Defendant

       Unum Life Insurance of America.

              2.      Plaintiff is entitled to retroactive receipt of long-term disability benefits

       from August 5, 2018 through August 5, 2020, and this matter is remanded for a

       determination of the amount due under the terms of the Plan and in accordance with the

       accompanying Memorandum.

              3.      The amount of benefits due shall be increased by 3.85% to account for

       prejudgment interest that has been awarded in Plaintiff’s favor.

              4.      Defendant shall assess Plaintiff’s eligibility for long-term disability benefits

       for the period after August 5, 2020 in accordance with the Plan and all applicable provisions

       of the Regulatory Settlement Agreement.
       5.      Plaintiff is granted leave to file a Motion for Attorney’s Fees and Costs

pursuant to 29 U.S.C. § 1132(g), which Defendant shall answer in accordance with the

Local Rules.




                                                     /s/ Gerald Austin McHugh
                                                   United States District Judge
